Citation Nr: 0931175	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 26, 
2004, for the grant of pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Louisville, Kentucky, which granted pension benefits, 
effective October 26, 2004.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his March 2007 substantive appeal.  
The appellant failed to report for his scheduled hearing in 
August 2008.  The request is deemed withdrawn.  The Board may 
proceed.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant's prior claim for pension benefits was 
denied in a March 1988 rating decision, of which he was 
informed in March 1988.

2.  The appellant did not respond within one year to the 
March 1988 rating decision.

3.  The next communication from the appellant to the RO was 
received on October 26, 2004.

4.  The appellant was not found disabled by the Social 
Security Administration as of September 2001.


CONCLUSION OF LAW

The criteria for an earlier effective date than October 26, 
2004, for pension benefits have not been met.  38 U.S.C.A. §§ 
501(a); 5110(d) (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for pension 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter dated in December 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in December 2007, he 
was provided four months to respond with additional argument 
and evidence and the claim was readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
appellant in March 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  The 
appellant has not identified outstanding evidence that would 
point to an earlier effective date.  Even if some record were 
outstanding, the outcome of this case is dependent on the 
date the appellant filed his claim, not on the underlying 
medical evidence.  Any failure to obtain an outstanding 
record is harmless.  All other required forms of assistance, 
requesting records from outside sources, development of 
medical evidence, are inapplicable on the facts of this case.

The Board notes that the RO sent the appellant a VA Form 21-
0516-1 with the notice of the decision granting pension 
benefits.  The RO indicated in a December 2004 letter that 
appellant had returned the form.  The form does not appear in 
the claims file.  While the form is missing, the Board notes 
that the form could not establish the presence of an earlier 
claim for benefits.  Additionally, the appellant's SSA 
records have been associated with the file, clearly 
demonstrating that he was not found disabled as of September 
2001.  The date of claim and the SSA disability finding prior 
to September 2001, are the only courses to an earlier 
effective date, as will be discussed below.  The missing 
document could only be irrelevant or duplicative of evidence 
of record.  Thus, the missing document has no bearing on the 
outcome of this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Earlier Effective Date

The appellant contends that he should have pension benefits 
effective as of the date of his February 10, 1986, accident, 
which ultimately led to his permanent and total disability.  
For the reasons that follow, the Board concludes that an 
effective date prior to October 26, 2004, is not warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

The appellant filed a prior claim for pension benefits in 
November 1987.  Following development, the RO issued a March 
1988 rating decision, sent that same month to the address 
listed on the appellant's claim.  The appellant did not 
respond within one year.  The March 1988 decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thus, the 
earliest effective date possible could not be prior to March 
1988.

Following the March 1988 rating decision, the appellant filed 
an informal petition to reopen the claim for pension on 
October 26, 2004.  The RO subsequently granted pension and 
assigned an effective date of October 26, 2004.  The Board 
notes that there are no communications from the appellant of 
record between the March 1988 denial of pension and the 
October 26, 2004, filing.  The Board concludes that this is 
the correct effective date.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (effective date of an evaluation and 
an award of compensation or pension will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later").  Here, the appellant's pension benefits were 
granted based upon the October 26, 2004 submission.

An effective date prior to October 26, 2004 is legally 
precluded.  See id.  As stated above, the effective date 
cannot precede March 1988, as that rating decision is final.  
The appellant did not file a petition to reopen the claim for 
pension between March 1988 and October 26, 2004.  Applying 38 
U.S.C.A. § 5110, the earliest effective date is date of 
receipt of claim, here, October 26, 2004.  Applying 38 C.F.R. 
§ 3.400, the earliest effective date is date entitlement 
arose or date of claim, whichever is later.  Even if 
entitlement to pension arose in 1986, the original claim is 
extinguished by the March 1988 rating decision.  The date of 
receipt of the current claim is October 26, 2004.  The Board 
finds that the RO has granted the earliest effective date 
possible based upon the facts in this case and the law and 
regulations based on the date of receipt of claim.

Although not expressly stated, the Veteran, through his 
representative, contends that with the enactment of Public 
Law 107-103 on September 17, 2001, he became entitled to 
nonservice-connected pension benefits on that day, because he 
was in receipt of Social Security Administration disability 
benefits on that day; thus, entitling him to an effective 
date of September 17, 2001 for nonservice-connected pension 
benefits; or , at the very least, an effective date of 
October 26, 2003, pursuant to 38 U.S.C.A. § 5110(g), and 38 
C.F.R. § 3.114.

An earlier effective date may potentially be granted based on 
a change of law or Department of Veterans Affairs issue.  
Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (2008).  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001).  In addition, a disability pension is 
payable to each veteran who served in the active military, 
naval, or air service for 90 days or more during a period of 
war and who is 65 years of age or older.  See 38 U.S.C.A. § 
1513.  The appellant is not yet sixty five years of age.  The 
appellant has been determined to be disabled for Social 
Security Administration purposes, hence his VA pension 
benefits.  Thus, to be eligible for an additional year of 
benefits prior to October 26, 2004, the appellant must have 
been determined to have been disabled by the SSA as of 
September 2001.  See 38 C.F.R. § 3.114, supra.  

The appellant's SSA records were obtained.  They show that 
the appellant was denied SSA benefits as not disabled in 
1986, with a July 1990 decision listed.  The appellant filed 
a reconsideration claim in November 2002, resulting in the 
current status of disabled.  The SSA reviewed the prior 
decision and found he was not disabled prior to December 31, 
1991.  As a result, the appellant was not found disabled by 
the SSA as of September 2001.  An earlier effective date for 
a liberalizing law change is not warranted.  See 38 C.F.R. 
§ 3.114, supra.  

Put another way, there is no indication that, in arriving at 
the effective date for nonservice-connected pension, the RO 
had not considered Public Law 107-103 in making this award.  
The RO's November 2004 letter clearly shows the contrary.   
Further, there was no change in law following the RO's March 
1998 decision requiring revision of that decision to comply 
with the law.  Finally, there is no evidence that following 
the denial of pension benefits in 1998, and prior to receipt 
of the claim for pension benefits in October 2004, any other 
claim for pension benefits was submitted by or on behalf of 
the veteran.  To conclude, the award of pension benefits 
effective October 26, 2004 was proper.

The Board is aware that the appellant has asserted that he 
warrants pension as of when he was injured.  Based upon the 
above reasons, an effective date earlier than October 26, 
2004, cannot be granted.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than October 26, 
2004, for the grant of pension benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


